A motion was made at the last December term, to dismiss this case for two reasons: first, for want of assignment of errors; and second, because citation was not served ten days before the term to which the writ of error was returned. The first reason was not true in fact, but the second was. The motion was sustained and the cause dismissed, and at this term the plaintiffs in error move to reinstate it on the docket. As a reason in support of the application, the plaintiff shows that he made repeated applications for the writ of error and citation, and that it was delayed by the fault of the clerk. The showing would have been proper to prevent the dismissal, but comes too late on application to reinstate at this time. At the time of the motion, there was good cause to dismiss. We cannot reinstate, unless it be for some mistake of the court; or unless counsel on both sides had agreed to continue, and the dismissal was without their knowledge or consent. The application might have been entitled to some consideration at the last term, but comes too late at this. Motion denied.